Opinion by
Judge Doyle,
This is an appeal by Nikolem Biber from the order of the Court of Common Pleas of Allegheny County which found Biber guilty of violating a South Fayette Township Ordinance prohibiting the storage of junked or abandoned vehicles. Following a thorough review of the briefs and record in this matter, we find ourselves in accordance with the trial court’s resolution of the case. Therefore, we affirm on the basis of the opinion of Judge Leonard C. Staisey, Commonwealth v. Biber, Pa. D. & C.3rd (1980)1
Order
Now, April 8, 1983, the order of the Court of Common Pleas of Allegheny County in the above referenced matter is hereby affirmed.

 We note a minor error in 'the trial court’s opinion. The correct title of the 1972 Pennsylvania Supreme Court case found at 448 Pa. 258, 293 A.2d 33 (1972), is Commonwealth v. Garvin.